Citation Nr: 1400497	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-47 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 1990 and February 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied reopening a claim for service connection finding that new and material evidence had not been submitted.

The prior October 2005 rating decision was not final as relevant service treatment records were received after the rating decision was issued and the claim should have been reviewed as a reconsideration under 38 C.F.R. § 3.156(c), not as a claim to reopen under 38 C.F.R. § 3.156(a), thus in an April 2013 decision, the Board remanded the claim for adjudicative action on the merits, which was completed in a subsequent April 2013 Supplemental Statement of the Case (SSOC).  The case has been returned to the Board for further appellate review.

In October 2012, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 30 days, so that additional evidence could be submitted.  As of this date, no additional evidence has been received.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In December 2003, the Veteran filed a claim for bilateral hearing loss indicating that her disability had begun in June 2003.  As noted in the introduction, the Veteran had two periods of active service, serving in the Air Force from February 1978 to March 1990 and then in the Army from February 2003 to December 2003.  She testified at a hearing before the Board that while in the Air Force her building was next to the flight line where F-16s were landing.  She also asserted that her hearing acuity diminished during her time in the Air Force, although it is noted that her hearing acuity improved at every decibel threshold but one between September 1977 and May 1989. 

The following is a listing of the Veteran's audiometric testing from her enlistment physical in 1977 to her most recent test in 2009.  Pure tone thresholds recorded in decibels:

Sep. 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
10
10
5
LEFT
45
35
25
20
15
 
May 1989


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
25
15
15
5
15

April 1998


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
10
20
25



June 2000


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
10
15
20
20
30

June 2003


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
35
LEFT
15
25
25
25
40
 
Feb. 2004


HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
30
40
LEFT

20
25
30
40

July 2005


HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
30
45
LEFT
10
15
20
30
40

April 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
50
LEFT
25
25
40
45
55

Sep. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
65
LEFT
25
30
40
45
60

A medical opinion is needed to address whether the Veteran's currently diagnosed hearing loss began during, was otherwise caused by, or was aggravated by her military service. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during, was otherwise caused by, or was aggravated by her military service (to include both the time in the Air Force from February 1978 to March 1990 and the time in the Army from February 2003 to December 2003).

The examiner should also opine as to whether the elevated decibel loss at 500 Hertz that was shown on audiometric testing in September 1977 is accurate in light of the fact that similar measurements have not been recorded at that frequency since then despite numerous tests.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


